--------------------------------------------------------------------------------

Exhibit 10.1


2012 EMPLOYEE LONG-TERM INCENTIVE PLAN


Section 1.    Establishment and Purpose
 
(a) Purpose.  The purposes of this ePlus inc. 2012 Long-Term Incentive Plan (the
“Employee Plan”) are to encourage Employees of ePlus inc. (together with any
successor thereto, the “Company”) and its Affiliates (as defined below) to
acquire a proprietary interest in the growth and performance of the Company, to
generate an increased incentive to contribute to the Company’s future success
and prosperity, thus enhancing the value of the Company for the benefit of its
stockholders, and to enhance the ability of the Company and its Affiliates to
attract and retain exceptionally qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.
 
(b) Effective Date; Shareholder Approval.  The Plan is effective September 13,
2012, subject to approval by the Company’s shareholders.


Section 2.    Definitions


As used in the Employee Plan, the following terms shall have the meanings set
forth below:


(a) “Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has no less than a 50% equity interest, as determined by the
Committee.  With respect to Incentive Stock Options, “Affiliate” means any
entity, domestic or foreign, whether or not such entity now exists or is
hereafter organized or acquired by the Company or by an Affiliate that is a
“subsidiary corporation” within the meaning of Code Section 424(d) and the rules
thereunder.


(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Employee Plan.


(c) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document, including an electronic communication, evidencing any
Award granted under the Employee Plan.


(d) “Board” shall mean the Board of Directors of the Company.


(e) “Cause” shall (except as otherwise provided in an Award Agreement) mean any
of the following acts by the Participant, as determined by the Committee in its
reasonable and good faith discretion: (i) failure to substantially perform his
or her duties (other than as a result of Disability), after the Board or the
executive to which the Participant reports delivers to the Participant a written
demand for substantial performance that specifically identifies the manner in
which the Participant has not substantially performed his or her duties; (ii)
willful misconduct or gross negligence that is materially injurious to the
Company or a subsidiary; (iii) prolonged absence from duty without consent by
the Board or the executive to which the Participant reports (iv) breach of his
or her duty of loyalty to the Company or a subsidiary; (v) removal without
proper authorization from the premises of the Company or a subsidiary of a
document (of any media or form) relating to the Company or a subsidiary or the
customers of the Company or a subsidiary; (vi) breach of any confidentiality
and/or non-compete agreement between him or her and the Company; or (vii)
commission of a felony or a serious crime involving moral turpitude.


(f) “Change in Control” means an event that is “a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation" within the meaning of Section 409A and
that also falls within one of the following events with respect to the Company:


(i) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of Common Stock immediately
prior to the merger own more than fifty percent (50%) of the outstanding common
stock of the surviving corporation immediately after the merger; or


(ii) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, other than to a subsidiary or affiliate; or


 
1

--------------------------------------------------------------------------------

 
 
(iii) any action pursuant to which any person (which term may include two or
more persons consistent with Section 13(d)(3) of the Exchange Act), corporation
or other entity shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of shares of capital
stock entitled to vote generally for the election of directors of the Company
(“Voting Securities”) representing more than fifty (50%) percent of the combined
voting power of the Company’s then outstanding Voting Securities (calculated as
provided in Rule 13d-3(d) in the case of rights to acquire any such securities);
or


(iv) the individuals (x) who, as of the Effective Date, constitute the Board
(the “Original Directors”) and (y) who thereafter are elected to the Board and
whose election, or nomination for election, to the Board was approved by a vote
of a majority of the Original Directors then still in office (such Directors
being called “Additional Original Directors”) and (z) who thereafter are elected
to the Board and whose election or nomination for election to the Board was
approved by a vote of a majority of the Original Directors and Additional
Original Directors then still in office, cease for any reason to constitute a
majority of the members of the Board; or


(v) the dissolution or liquidation of the Company.


(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(h) “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company, or such other committee as may be designated by the
Board.  However, if a member of the Compensation Committee is not an “outside
director” within the meaning of Section 162(m) of the Code or is not a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act, the
Compensation Committee may from time to time delegate some or all of its
functions under the Employee Plan to a committee or subcommittee composed of
members that meet the relevant requirements but shall be no fewer than two (2)
individuals or any other number that Rule 16b-3 or Code Section 162(m) may
require from time to time.  The term “Committee” includes any such committee or
subcommittee, to the extent of the Compensation Committee’s delegation.


(i) “Common Stock” shall mean shares of the Company’s common stock, par value
$0.01 per share.


(j) “Disability” shall (except as otherwise provided in an Award Agreement) mean
1) any illness or other physical or mental condition of a Participant which
renders the Participant incapable of performing his or her customary and usual
duties for the Company (with or without a reasonable accommodation as required
by law) and that in the judgment of the Committee is permanent and continuous in
nature, and (2) the Committee or the Company or relevant Affiliate has provided
written notice to the Participant that the Participant’s employment is
terminated due to a permanent “Disability” pursuant to this section.
Notwithstanding the above, with respect to an Incentive Stock Option (and if and
to the extent required by Code Section 409A with respect to other Awards),
Disability shall mean Permanent and Total Disability as defined in Section
22(e)(3) of the Code. The Committee may establish any process or procedure it
deems appropriate for determining whether a Participant has a “Disability”.


(k) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Employee Plan.


(l) “Employee” means any person who is in the employ of the Company or any
Affiliate, subject to the control and direction of the Company or any Affiliate
as to both the work to be performed and the manner and method of performance.


(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(n) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:
 
(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, Nasdaq Global Market or The Nasdaq Capital Market of The Nasdaq Stock
Market, the Fair Market Value of a share of Common Stock shall be the closing
sales price of a share of Common Stock as quoted on such exchange or system for
such date (or the most recent trading day preceding such date if there were no
trades on such date), as reported in The Wall Street Journal or such other
source as the Committee deems reliable;


(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but is not listed in the manner contemplated by clause (i) above, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or


 
2

--------------------------------------------------------------------------------

 
 
(iii) if neither clause (i) above nor clause (ii) above applies, the Fair Market
Value of a share of a share of Common Stock shall be determined in good faith by
the Committee based on the reasonable application of a reasonable valuation
method that complies with Code Section 409A and Code Section 422 if and to the
extent required.


(o) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Employee Plan that is intended to meet the requirements of Sections 422 of
the Code, or any successor provision thereto.


(p) “Key Employee” shall mean an Employee who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code.


(q) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Employee Plan that is not an Incentive Stock Option.


(r) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.


(s) “Other Stock-Based Award” shall mean any right granted under Section 6(f) of
the Employee Plan.


(t) “Participant” shall mean an Employee of the Company or of any Affiliate
designated to be granted an Award under the Employee Plan.


(u) “Performance Award” shall mean any right granted under Section 6(d) of the
Employee Plan.


(v) “Performance Criteria” shall mean any quantitative and/or qualitative
measures, as determined by the Committee, which may be used to measure the level
of performance of the Company or any individual Participant during a Performance
Period, including any Qualifying Performance Criteria.   With respect to any
Award intended to satisfy the requirements of Code Section 162(m), performance
criteria shall mean the Qualifying Performance Criteria.


(w) “Performance Period” shall mean any period as determined by the Committee in
its sole discretion.


(x) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.


(y) “Qualifying Performance Criteria” shall mean one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the company as a whole or to a business unit or Affiliate, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to a previous year’s results or
to a designated comparison group, in each case as specified by the Committee in
the Award: revenue, sales, net income, net earnings, earnings per share, return
on total capital, return on equity, cash flow, operating profit and margin rate,
subject to adjustment by the Committee to remove the effect of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence, related to the disposal of a segment or a business, or
related to a change in accounting principle or otherwise.


(z) “Restricted Securities” shall mean Awards of Restricted Stock or other
Awards under which issued and outstanding Shares are held subject to certain
restrictions.


(aa) “Restricted Stock” shall mean any award of Shares granted under Section
6(c) of the Employee Plan.


(bb) “Restricted Stock Unit” shall mean any right granted under Section 6(c) of
the Employee Plan that is denominated in Shares.


(cc) “Retirement” means retirement (i) at or after age 55 with ten years of
service or (ii) at or after age 65.


(dd) “Section 409A” means Section 409A of Code, and the Treasury regulations and
other authoritative guidance issued thereunder.


(ee) “Shares” shall mean the Shares of Common Stock, and such other securities
as may become the subject of Awards, or become subject to Awards, pursuant to an
adjustment made under Section 7 of the Employee Plan.


(ff) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Employee Plan.


 
3

--------------------------------------------------------------------------------

 
 
Section 3.    Administration


Except as otherwise provided herein, the Employee Plan shall be administered by
the Committee, which shall have the power to interpret the Employee Plan and to
adopt such rules and guidelines for implementing the terms of the Employee Plan
as it may deem appropriate.  The Committee shall have the ability to modify the
Employee Plan provisions, to the extent necessary, to accommodate any changes in
laws and regulations in jurisdictions in which Participants will receive Awards.


(a) Subject to the terms of the Employee Plan and applicable law, the Committee
shall have full power and authority to:



 
(i) 
designate Participants;




 
(ii) 
determine the type or types of Awards to be granted to each Participant under
the Employee Plan;




 
(iii) 
determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards;




 
(iv) 
determine the terms and conditions of any Award;




 
(v) 
Determine the effect of termination of employment on any Award;




 
(vi) 
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, or other Awards, or
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

 

 
(vii) 
determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, and other amounts payable with respect to an
Award under the Employee Plan shall be deferred either automatically or at the
election of the holder thereof or of the Committee;




 
(viii) 
interpret and administer the Employee Plan and any instrument or agreement
relating to, or Award made under, the Employee Plan;




 
(ix) 
establish, amend, suspend, or waive such rules and guidelines;




 
(x) 
reduce, eliminate or accelerate any restriction or vesting requirement,
applicable to an Award at any time after the grant of an Award or to extend the
time for exercising any Option (but not beyond the original ten-year term),
Restricted Stock Awards or Restricted Stock Units;




 
(xi) 
to amend any Award Agreement or waive any provision, condition or limitation
thereof;




 
(xii) 
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Employee Plan; and




 
(xiii) 
correct any defect, supply any omission, or reconcile any inconsistency in the
Employee Plan or any Award in the manner and to the extent it shall deem
desirable to carry the Employee Plan into effect.



(b) Unless otherwise expressly provided in the Employee Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Employee Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, any stockholder, and any employee of the
Company or of any Affiliate.  Any determinations and other actions of the
Committee with respect to any of the matters referred to in this Section 3 or
elsewhere in the Employee Plan or in any Award Agreement need not be consistent,
even among Participants who are similarly situated and/or who have previously
received similar or other Awards, except as may be specifically provided to the
contrary in the Employee Plan or in the applicable Award Agreement.  In
addition, actions of the Committee may be taken by the Committee but with one or
more members abstaining or recusing himself or herself from acting on the
matter, so long as two or more members remain to act on the matter.  Such
action, authorized by the Committee upon the abstention or recusal of such
members, shall be the action of the Committee for purposes of the Employee
Plan.  The Committee may designate the Secretary of the Company or other
employees of the Company to assist the Committee in the administration and
operation of the Employee Plan and may direct such persons to execute documents
on behalf of the Committee.


 
4

--------------------------------------------------------------------------------

 
 
Section 4.    Shares Available for Awards


Shares Available. Subject to adjustment as provided in Section 7, the total
number of shares of Common Stock reserved and available for delivery pursuant to
Awards granted under the Employee Plan shall be seven hundred fifty thousand
(750,000).  If any Shares covered by an Award granted under the Employee Plan,
or to which such an Award relates, are forfeited, or if an Award otherwise
terminates without the delivery of Shares or of other consideration, then the
Shares covered by such Award, or to which such Award relates, or the number of
Shares otherwise counted against the aggregate number of Shares available under
the Employee Plan with respect to such Award, to the extent of any such
forfeiture or termination, shall again be available for granting Awards under
the Employee Plan. Notwithstanding the foregoing but subject to adjustment as
provided in Section 7, no more than seven hundred fifty thousand (750,000)
Shares shall be available for delivery pursuant to the exercise of Incentive
Stock Options.


Any Award made under a previous ePlus incentive plan shall continue to be
subject to the terms and conditions of the plan under which it was awarded and
the applicable Award Agreement.


(a)           Accounting for Awards. For purposes of this Section 4,



 
(i) 
if an Award (other than a Dividend Equivalent) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Employee Plan; and




 
(ii) 
Dividend Equivalents denominated in Shares and Awards not denominated in Shares
but potentially payable in Shares shall be counted against the aggregate number
of Shares available for granting Awards under the Employee Plan in such amount
and at such time as the Dividend Equivalents and such Awards are settled in
Shares,provided, however, that Awards that operate in tandem with (whether
granted simultaneously with or at a different time from), or that are
substituted for, other Awards may only be counted once against the aggregate
number of Shares available, and the Committee shall adopt procedures, as it
deems appropriate, in order to avoid double counting. Any Shares that are
delivered by the Company, and any Awards that are granted by, or become
obligations of, the Company through the assumption by the Company or an
Affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company, shall not be counted against the Shares available for
granting Awards under this Plan.

 

 
(iii) 
Notwithstanding anything herein to the contrary, any Shares related to Awards
which terminate by expiration, forfeiture, cancellation, or otherwise without
the issuance of such Shares, are settled in cash in lieu of Shares, or are
exchanged with the Committee’s permission, prior to the issuance of Shares, for
Awards not involving Shares, or shares withheld from an Award, or delivered by a
Participant to satisfy minimum tax withholding requirements, shall be available
again for grant under this Plan. Shares subject to an Award under the Employee
Plan may not again be made available for issuance under the Employee Plan if
such Shares are: (x) Shares that were subject to an Option or a stock-settled
Stock Appreciation Right and were not issued upon the net settlement or net
exercise of such Option or Stock Appreciation Right, (y) Shares delivered to or
withheld by the Company to pay the exercise price under Options or Stock
Appreciation Rights, or (z) Shares repurchased on the open market with the
proceeds of an Option exercise.



(b) 
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized but unissued Shares or of
treasury Shares.



Section 5.    Eligibility


Any Employee of the Company or of any Affiliate shall be eligible to be
designated a Participant.


Section 6.    Awards


(a) Options. Options granted under the Employee Plan may, at the discretion of
the Committee, be in the form of either Non-Qualified Stock Options, Incentive
Stock Options or a combination of the two.  Where both a Non-Qualified Stock
Option and an Incentive Stock Option are granted to a Participant at the same
time, such Awards shall be deemed to have been granted in separate grants, shall
be clearly identified, and in no event will the exercise of one such Award
affect the right to exercise the other Award.  Unless otherwise specified, an
Option shall be a Non-Qualified Stock Option.  Subject to Section 3, the
Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Employee Plan, as the
Committee shall determine:


 
5

--------------------------------------------------------------------------------

 
      

 
(i) 
Amount of Shares. The Committee may grant Options to a Participant in such
amounts as the Committee may determine, subject to the limitations se forth in
Section 6(g)(v) of the Employee Plan.  The number of Shares subject to an Option
shall be set forth in the applicable Award Agreement.




 
(ii) 
Exercise Price. The exercise price per Share under an Option shall be determined
by the Committee; provided, however, and except as provided in Section 4(d),
that such exercise price shall not be less than 100% of the Fair Market Value of
a Share on the date of grant of such Option.  The exercise price of an Option,
as determined by the Committee pursuant to this Section 6(a)(ii), shall be set
forth in the applicable Award Agreement.




 
(iii) 
Option Term. Except as set forth in Section 6(a)(vii) below, the term of each
Option shall not exceed ten (10) years from the date of grant.

 

 
(iv) 
Timing of Exercise. Except as may otherwise be provided in the Award Agreement
or as the Committee may otherwise determine, and subject to the Committee’s
authority under Section 3(a) to accelerate the vesting of an Award and to waive
or amend any terms, conditions, limitations or restrictions of an Award, each
Option granted under the Employee Plan shall be exercisable in whole or in part,
subject to the following conditions, limitations and restrictions:




 
(A) 
20% of the Shares subject to an Option shall first become exercisable on the
one-year anniversary of the date of grant, 30% shall first become exercisable on
the two-year anniversary of the date of grant and the remainder shall first
become exercisable on the three-year anniversary of the date of grant;




 
(B) 
All Options subject to the Award shall become immediately exercisable upon a
Change in Control;




 
(C) 
All Options granted to a Participant shall become immediately exercisable upon
the death or Disability of the Participant and must be exercised, if at all,
within one year after such Participant’s death or Disability, but in no event
after the date such Options would otherwise lapse. Options of a deceased
Participant may be exercised only by the estate of the Participant or by the
person given authority to exercise such Options by the Participant’s will or by
operation of law. In the event an Option is exercised by the executor or
administrator of a deceased Participant, or by the person or persons to whom the
Option has been transferred by the Participant’s will or the applicable laws of
descent and distribution, the Company shall be under no obligation to deliver
Shares thereunder unless and until the Company is satisfied that the person or
persons exercising the Option is or are the duly appointed executor(s) or
administrator(s) of the deceased Participant or the person to whom the Option
has been transferred by the Participant’s will or by the applicable laws of
descent and distribution;




 
(D) 
Upon an Employee’s Retirement, all Options that have not become exercisable as
of the date of Retirement shall be forfeited and to the extent that Options have
become exercisable as of such date, such Options must be exercised, if at all,
within one year after Retirement, but in no event after the date such Options
would otherwise lapse; and




 
(E) 
The Option shall lapse upon termination of employment for Cause.  Except as
otherwise provided in Section 6(a)(vii) or Section 6(g)(xii), upon an Employee’s
termination of employment, for any reason other than death, Disability,
Retirement or Cause, all Options that have not become exercisable as of the date
of termination shall be forfeited and to the extent that Options have become
exercisable as of such date, such Options must be exercised, if at all, within
90 days after such termination of employment.




 
(v) 
Payment of Exercise Price. The exercise price shall be paid in full when the
Option is exercised and stock certificates shall be registered and delivered
only upon receipt of such payment. Unless otherwise provided by the Committee,
payment of the exercise price may be made in cash or by certified check, bank
draft, wire transfer, or postal or express money order or any other form of
consideration approved by the Committee. In addition, at the discretion of the
Committee, payment of all or a portion of the exercise price may be made by

 
 
6

--------------------------------------------------------------------------------

 
 

 
(A) 
Delivering a properly executed exercise notice to the Company, or its agent,
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale proceeds with respect to the portion of the Shares to
be acquired upon exercise having a Fair Market Value on the date of exercise
equal to the sum of the applicable portion of the exercise price being so paid
and appropriate tax withholding;

 

 
(B) 
Tendering (actually or by attestation) to the Company previously acquired Shares
that have been held by the Participant for at least six months having a Fair
Market Value on the day prior to the date of exercise equal to the applicable
portion of the exercise price being so paid; or

 

 
(C) 
any combination of the foregoing.




 
(vi) 
Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Employee Plan shall be designed to comply in all respects with the
provisions of Section 422 of the Code, or any successor provision thereto, and
any regulations promulgated thereunder which are hereby incorporated by
reference.  In the event that any provision of the Employee Plan would
contravene the Code rules that apply to Incentive Stock Options, such Plan
provision shall not apply to Incentive Stock Options.  Incentive Stock Options
granted under the Employee Plan shall be subject to the following additional
conditions, limitations and restrictions:




 
(A) 
Timing of Grant. No Incentive Stock Option shall be granted under the Employee
Plan after the 10-year anniversary of the date the Employee Plan is adopted by
the Board.




 
(B) 
Amount of Award. The aggregate Fair Market Value of Shares (determined as of the
time of grant) with respect to which such Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any subsidiary) may not exceed $100,000,
taking Incentive Stock Option into account in the order in which they were
granted.  To the extent an Option initially designated as an Incentive Stock
Option exceeds the value limit of this Section or otherwise fails to satisfy the
requirements applicable to Incentive Stock Options, it shall be deemed a
Non-Qualified Stock Option and shall otherwise remain in full force and effect.




 
(C) 
Timing of Exercise.  In the event that the Committee exercises its discretion to
permit an Incentive Stock Option to be exercised by a Participant more than
three months after the Participant’s termination of employment and such exercise
occurs more than three months after such Participant has ceased being an
Employee (or more than 12 months after the Participant is Disabled or dies),
such Incentive Stock Option shall thereafter be treated as a Non-Qualified Stock
Option for all purposes.




 
(D) 
Transfer Restrictions. In no event shall the Committee permit an Incentive Stock
Option to be transferred by a Participant other than by will or the laws of
descent and distribution, and any Incentive Stock Option granted hereunder shall
be exercisable, during his or her lifetime, only by the Participant.




 
(E) 
Ten Percent Owners. No Incentive Stock Option shall be granted to any individual
who, at the date of grant, owns stock possessing more than ten percent of the
total combined voting power of all classes of stock of the Company or any
Affiliate unless the exercise price per share of such Option is at least 110% of
the Fair Market Value per Share at the date of grant and the Option expires no
later than five years after the date of grant.




 
(vii) 
Extension of Option Term for Blackouts.  At its discretion, the Committee may
extend the term of any Option beyond its earlier termination pursuant to Section
6(a)(iii),(iv)(C), (iv)(D) or (iv)(E) if the Company had prohibited the
participant from exercising the Option prior to termination or expiration in
order to comply with applicable Federal, state, local or foreign law, provided
that such extension may not exceed  the earlier of 30 days from the date such
prohibition is lifted or ten years after the Option grant date.




 
(viii) 
No Deferral Feature.  No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option.



 
7

--------------------------------------------------------------------------------

 
 
(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Employee Plan
and any applicable Award Agreement, a Stock Appreciation Right Award granted
under the Employee Plan shall confer on the holder thereof a right to receive,
upon exercise thereof, the excess of (i) the Fair Market Value of one Share on
the date of exercise over (ii) the grant price of the Stock Appreciation Right
as specified by the Committee, multiplied by the number of Stock Appreciation
Rights granted.  As determined by the Committee, the payment upon exercise may
be paid in cash, Shares to be valued at their Fair Market Value on the date of
exercise, any other mode of payment deemed appropriate by the Committee or any
combination thereof.  The Committee may establish a maximum appreciation value
payable for stock appreciation rights.
 

 
(i) 
Grant Price. Shall be determined by the Committee, provided, however, and except
as provided in Section 7, that such price shall not be less than 100% of the
Fair Market Value of one Share on the date of grant of the Stock Appreciation
Right, except that if a Stock Appreciation Right is at any time granted in
tandem with an Option, the grant price of the Stock Appreciation Right shall not
be less than the exercise price of such Option.




 
(ii) 
Term. The term of each Stock Appreciation Right shall not exceed ten (10) years
from the date of grant.




 
(iii) 
Time and Method of Exercise. The Committee shall establish in the applicable
Award Agreement the time or times at which a Stock Appreciation Right may be
exercised in whole or in part.




 
(iv) 
No Deferral Feature.  No Stock Appreciation Right shall provide for any feature
for the deferral of compensation other than the deferral of recognition of
income until the exercise or disposition of the Stock Appreciation Right.



(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants.



 
(i) 
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may establish in the applicable
Award Agreement (including, without limitation, any limitation on the right to
vote a Share of Restricted Stock or the right to receive any dividend or other
right), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. The Committee may remove any vesting condition or other restriction
or reduce any restriction period applicable to a particular Restricted Stock
Award or, subject to compliance with Code Section 409A, a particular grant of
Restricted Stock Units. Unrestricted Shares, evidenced in such manner as the
Committee shall deem appropriate, shall be delivered to the holder of Restricted
Stock promptly after such restrictions have lapsed.  Except as otherwise
provided in an Award Agreement or any special Plan document governing an Award,
the Participant shall have all of the rights of a shareholder with respect to
the Restricted Stock, and the Participant shall have none of the rights of a
stockholder with respect to Restricted Stock Units until such time as Shares are
paid in settlement of the Restricted Stock Units. Unless otherwise provided in
the applicable Award Agreement, Awards of Restricted Stock will be entitled to
full dividend rights and any dividends paid thereon will be paid or distributed
to the holder no later than the end of the calendar year in which the dividends
are paid to shareholders or, if later, the 15th day of the third month following
the date the dividends are paid to shareholders (or shall otherwise be in
compliance with, or exempt from, Code Section 409A).




 
(ii) 
Registration. Any Restricted Stock or Restricted Stock Units granted under the
Employee Plan may be evidenced in such manner as the Committee may deem
appropriate, including, without limitation, book-entry registration or issuance
of a stock certificate or certificates. In the event any stock certificate is
issued in respect of Shares of Restricted Stock granted under the Employee Plan,
such certificate shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.




 
(iii) 
Forfeiture. Upon termination of employment during the applicable restriction
period for any reason other than death or Disability, except as determined
otherwise by the Committee, all Shares of Restricted Stock and all Restricted
Stock Units still, in either case, subject to restriction shall be forfeited and
reacquired by the Company.




 
(iv) 
Compliance with Section 409A.  Each Restricted Stock Unit shall comply with the
requirements of subsection (a) of Section 409A (to constitute either a
short-term deferral or otherwise be excluded from Section 409A, or to meet the
requirements of Section 409A applicable to a deferral of compensation) and be
implemented in accordance with such requirements.



 
8

--------------------------------------------------------------------------------

 
 
(d) Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants. Performance Awards include arrangements under which the
grant, issuance, retention, vesting and/or transferability of any Award is
subject to such Performance Criteria and such additional conditions or terms as
the Committee may designate. The Committee may establish a maximum Performance
Award. Subject to the terms of the Employee Plan and any applicable Award
Agreement, a Performance Award granted under the Employee Plan:



 
(i) 
may be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock), other securities, or other Awards; and




 
(ii) 
shall confer on the holder thereof rights valued as determined by the Committee
and payable to, or exercisable by, the holder of the Performance Award, in whole
or in part, upon the achievement of such performance goals during such
Performance Periods as the Committee shall establish.



(e) Dividend Equivalents. The Committee is hereby authorized to grant to
Participants Awards under which the holders thereof shall be entitled to receive
payments equivalent to dividends or interest with respect to a number of Shares
determined by the Committee, and the Committee may provide that such amounts (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested. Subject to the terms of the Employee Plan and any applicable Award
Agreement, such Awards may have such terms and conditions as the Committee shall
determine.


(f) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purposes of the Employee Plan,
provided, however, that such grants must comply with applicable law. Subject to
the terms of the Employee Plan and any applicable Award Agreement, the Committee
shall determine the terms and conditions of such Awards. Shares or other
securities delivered pursuant to a purchase right granted under this Section
6(f) shall be purchased for such consideration, which may be paid by such method
or methods and in such form or forms, including, without limitation, cash,
Shares, other securities, or other Awards, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, and except as provided in Section 7, shall not be less than the
Fair Market Value of such Shares or other securities as of the date such
purchase right is.


(g) General.
 

 
(i) 
No Cash Consideration for Awards. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.




 
(ii) 
Awards may be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards.




 
(iii) 
Forms of Payment under Awards. Subject to the terms of the Employee Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, rights in or to Shares issuable under the Award or
other Awards, other securities, or other Awards, or any combination thereof, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Such rules and procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents in respect of
installment or deferred payments.




 
(iv) 
Limits on Transfer of Awards. Except as provided by the Committee, no Award and
no right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant with
respect to any Award upon the death of the Participant. Each Award, and each
right under any Award, shall be exercisable, during the Participant’s lifetime,
only by the Participant or, in the case of Participant’s Disability, by the
Participant’s guardian or legal representative. No Award and no right under any
such Award, may be pledged, alienated, attached, or otherwise encumbered, and
any purported pledge, alienation, attachment, or encumbrance thereof shall be
void and unenforceable against the Company or any Affiliate.

 
 
9

--------------------------------------------------------------------------------

 
 

 
(v) 
Per-Person Limitation on Options and SARs. The number of Shares with respect to
which Options and Stock Appreciation Rights may be granted under the Employee
Plan during any calendar year to an individual Participant shall not exceed
fifty thousand (50,000) Shares, subject to adjustment as provided in Section 7.




 
(vi) 
Per-Person Limitation on Certain Awards. Other than Options and Stock
Appreciation Rights, the aggregate number of Shares with respect to which
Restricted Stock, Restricted Stock Units, Performance Awards and Other
Stock-Based Awards may be granted under the Employee Plan during any calendar
year to an individual Participant shall not exceed fifty thousand (50,000)
Shares, subject to adjustment as provided in Section 7.




 
(vii) 
Conditions and Restrictions upon Securities Subject to Awards. The Committee may
provide that the Shares issued upon exercise of an Option or Stock Appreciation
Right or otherwise subject to or issued under an Award shall be subject to such
further agreements, restrictions, conditions or limitations as the Committee in
its discretion may specify prior to the exercise of such Option or Stock
Appreciation Right or the grant, vesting or settlement of such Award, including
without limitation, conditions on vesting or transferability and forfeiture or
repurchase provisions or provisions on payment of taxes arising in connection
with an Award. Without limiting the foregoing, such restrictions may address the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares issued under an Award, including
without limitation: (A) restrictions under an insider trading policy or pursuant
to applicable law, (B) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and holders of other Company equity
compensation arrangements, (C) restrictions as to the use of a specified
brokerage firm for such resales or other transfers and (D) provisions requiring
Shares to be sold on the open market or to the Company in order to satisfy tax
withholding or other obligations.




 
(viii) 
Share Certificates. All Shares or other securities delivered under the Employee
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Employee Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange or automated quotation
system upon which such Shares or other securities are then listed, quoted, or
traded, and any applicable Federal, state, or local securities laws, and the
Committee may cause a legend or legends to be put on any such certificates or
issue instructions to the transfer agent to make appropriate reference to such
restrictions.




 
(ix) 
Suspension of Exercise. The Company reserves the right from time to time to
suspend the exercise of any stock option or stock appreciation right where such
suspension is deemed by the Company as necessary or appropriate for corporate
purposes.




 
(x) 
Change in Control. Notwithstanding anything to the contrary in the Employee
Plan, any conditions or restrictions on Restricted Stock shall lapse upon a
Change in Control.




 
(xi) 
Award Agreement.  Each grant of an Award under the Employee Plan will be
evidenced by an Award Agreement.  Such document will contain such provisions as
the Committee may in its discretion deem advisable, provided that such
provisions are not inconsistent with any of the provisions of the Employee Plan.




 
(xii) 
Special Forfeiture Provision.  If the Committee, in its discretion, determines
and the applicable Award Agreement so provides, a Participant who, without prior
written approval of the Company, enters into any employment or consultation
arrangement (including service as an agent, partner, stockholder, consultant,
officer or director) to any entity or person engaged in any business in which
the Company or its affiliates is engaged which, in the sole judgment of the
Company, is competitive with the Company or any Affiliate, (i) shall forfeit all
rights under any outstanding Option or Stock Appreciation Right and shall return
to the Company the amount of any profit realized upon the exercise, within such
period as the Committee may determine, of any Option or Stock Appreciation
Right, and (ii) shall forfeit and return to the Company all Shares of Restricted
Stock and other Awards which are not then vested or which vested but remain
subject to the restrictions imposed by this Section 6(g)(xii), as provided in
the Award Agreement.

 
 
10

--------------------------------------------------------------------------------

 
 

 
(xiii) 
No Repricing. Repricing of Options or Stock Appreciation Rights shall not be
permitted without stockholder approval. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or Stock Appreciation Right to
lower its exercise price (other than pursuant to Section 7); (B) any other
action that is treated as a “repricing” under generally accepted accounting
principles; and (C) repurchasing for cash or canceling an Option or Stock
Appreciation Right at a time when its exercise price is greater than the Fair
Market Value of the underlying stock in exchange for another Award, unless the
cancellation and exchange occurs in connection with an event set forth in
Section 7. Such cancellation and exchange would be considered a “repricing”
regardless of whether it is treated as a “repricing” under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant.




 
(xiv) 
Employment with Affiliate or Successor. Employment by the Company, any Affiliate
or a successor to the Company shall be considered employment by the Company for
all purposes of any Award. If the Award is assumed or a new award is substituted
therefore in any corporate reorganization (including, but not limited to, any
transaction of the type referred to in Section 424(a) of the Code), employment
by such assuming or substituting corporation or by a parent corporation or
subsidiary thereof shall be considered for all purposes of the Award to be
employment by the Company.



Section 7.    Changes in Capital Structure


(a) Mandatory Adjustments. In the event that the Committee shall determine that
any stock dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event constitutes an equity
restructuring transaction, as that term is defined in Statement of Financial
Accounting Standards No. 123 (revised) or otherwise affects the Shares, then the
Committee shall adjust the following in a manner that is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Employee
Plan:



 
(i) 
the number and type of Shares or other securities which thereafter may be made
the subject of Awards including the limit specified in Section 4(a) regarding
the number of shares that may be granted in the form of Restricted Stock,
Restricted Stock Units, Performance Awards, or Other Stock-Based Awards;




 
(ii) 
the number and type of Shares or other securities subject to outstanding Awards;




 
(iii) 
the number and type of Shares or other securities specified as the annual
per-participant limitation under Section 6(g)(v) and (vi);




 
(iv) 
the grant, purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Award; and




 
 (v) 
other value determinations applicable to outstanding awards.



Provided, however, in each case, that with respect to Awards of Incentive Stock
Options no such adjustment shall be authorized to the extent that such authority
would cause the Employee Plan to violate Sections 422(b)(1) of the Code or any
successor provision thereto; and provided further, however, that the number of
Shares subject to any Award denominated in Shares shall always be a whole
number. Notwithstanding the foregoing, no adjustments shall be made with respect
to Performance Awards granted to a Key Employee to the extent such adjustment
would cause the Award to fail to qualify as performance-based compensation under
Section 162(m) of the Code and no adjustment shall be required if the Committee
determines that such action could cause an Award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code or otherwise could subject a Participant to the additional tax imposed
under Section 409A in respect of an outstanding Award.


(b) Discretionary Adjustments. Upon the occurrence of (i) a merger,
consolidation, acquisition of property or stock, reorganization or otherwise
involving the Company in which the Company is not to be the surviving
corporation, (ii) a merger, consolidation, acquisition of property or stock,
reorganization or otherwise involving the Company in which the Company is the
surviving corporation but holders of Shares receive securities of another
corporation, or (iii) a sale of all or substantially all of the Company’s assets
(as an entirety) or capital stock to another person, any Award granted hereunder
shall be deemed to apply to the securities, cash or other property (subject to
adjustment by cash payment in lieu of fractional interests) to which a holder of
the number of Shares equal to the number of Shares the Participant would have
been entitled, and proper provisions shall be made to ensure that this clause is
a condition to any such transaction; provided, however, that for an Award that
is not subject to Section 409A the Committee (or, if applicable, the board of
directors of the entity assuming the Company’s obligations under the Employee
Plan) shall, in its discretion, have the power to either:


 
11

--------------------------------------------------------------------------------

 
          

 
(i) 
provide that Awards will be settled in cash rather than Stock;




 
(ii) 
provide that Awards will be assumed by another party to a transaction or
otherwise be equitably converted or substituted in connection with such
transaction;




 
(iii) 
provide that performance targets and performance periods for Performance Awards
will be modified, consistent with Code Section 162(m) where applicable;




 
(iv) 
provide, upon written notice to Participants, that all Awards that are currently
exercisable must be exercised within the time period specified in the notice and
that all Awards not exercised as of the expiration of such period shall be
terminated without consideration; provided, however, that the Committee (or
successor board of directors) may provide, in its discretion, that, for purposes
of this subsection, all outstanding Awards are currently exercisable, whether or
not vested;




 
(v) 
cancel any or all Awards and, in consideration of such cancellation, pay to each
Participant an amount in cash with respect to each Share issuable under an Award
equal to the difference between the Fair Market Value of such Share on such date
(or, if greater, the value per Share of the consideration received by holders of
Shares as a result of such merger, consolidation, reorganization or sale) and
the Exercise Price; or




 
(vi) 
any combination of the foregoing.



The Committee’s determination may not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.:


Section 8.    Amendment and Termination


Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Employee Plan:


(a) Amendments to the Employee Plan. The Board of Directors of the Company may
amend, alter, suspend, discontinue, or terminate the Employee Plan, in whole or
in part; provided, however, that without the prior approval of the Company’s
stockholders, no material amendment shall be made if stockholder approval is
required by applicable law, rule or regulation, and; provided, further, that,
notwithstanding any other provision of the Employee Plan or any Award Agreement,
no such amendment, alteration, suspension, discontinuation, or termination shall
be made without the approval of the stockholders of the Company that would:



 
(i) 
increase the total number of Shares available for Awards under the Employee
Plan, except as provided in Section 7 hereof; or




 
(ii) 
except as provided in Section 7, permit Options, Stock Appreciation Rights, or
other Stock-Based Awards encompassing rights to purchase Shares to be repriced,
replaced, or regranted through cancellation, or by lowering the exercise price
of a previously granted Option or the grant price of a previously granted Stock
Appreciation Right, or the purchase price of a previously granted Other
Stock-Based Award.



(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue, or terminate,
any Awards theretofore granted, prospectively or retroactively. No such
amendment or alteration shall be made which would impair the rights of any
Participant, without such Participant’s consent, under any Award theretofore
granted, provided that no such consent shall be required with respect to any
amendment or alteration if the Committee determines in its sole discretion that
such amendment or alteration either (i) is required or advisable in order for
the Company, the Employee Plan or the Award to satisfy or conform to any law or
regulation or to meet the requirements of any accounting standard, or (ii) is
not reasonably likely to significantly diminish the benefits provided under such
Award.


 
12

--------------------------------------------------------------------------------

 
 
Section 9.    General Provisions


(a) No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award under the Employee Plan, or, having been selected
to receive an Award under this Plan, to be selected to receive a future Award,
and further there is no obligation for uniformity of treatment of Employees,
Participants, or holders or beneficiaries of Awards under the Employee Plan. The
terms and conditions of Awards need not be the same with respect to each
recipient.


(b) Withholding. The Company or any Affiliate shall be authorized to withhold
from any Award granted or any payment due or transfer made under any Award or
under the Employee Plan the amount (in cash, Shares, other securities, or other
Awards) of withholding taxes due in respect of an Award, its exercise, or any
payment or transfer under such Award or under the Employee Plan and to take such
other action as may be necessary in the opinion of the Company or Affiliate to
satisfy statutory withholding obligations for the payment of such taxes.  The
Participant may satisfy, totally or in part, his obligations pursuant to this
section by electing to have Shares withheld, to redeliver Shares acquired under
an Award, or to deliver previously owned Shares, provided that the election is
made in writing on or prior to (i) the date of exercise, in the case of Options
and SAR’s (ii) the date of payment, in respect of Restricted Stock Units, or
Performance Awards, and (iii) the expiration of the period of restriction, in
respect of Restricted Stock. Any election made under this section shall be
irrevocable by the Participant and may be disapproved by the Committee at any
time in its sole discretion. If an election is disapproved by the Committee, the
Participant must satisfy his obligations pursuant to this paragraph in cash.


(c) Other Company Benefit and Compensation Arrangements.  Payments and other
benefits received by a Participant under an Award made pursuant to the Employee
Plan shall not be deemed a part of a Participant’s regular, recurring
compensation for purposes of any termination, indemnity or severance pay law and
shall not be included in, nor have any effect on, the determination of benefits
under any pension or other employee benefit plan or similar arrangement provided
by the Company or Affiliate, unless (i) expressly so provided by such other plan
or arrangement or (ii) the Committee expressly determines that an Award or a
portion thereof should be included as recurring compensation. Nothing contained
in the Employee Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.


(d) No Right to Employment. The grant of an Award shall not constitute an
employment contract nor be construed as giving a Participant the right to be
retained in the employ of the Company or any Affiliate. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability, or any claim under the Employee Plan, unless otherwise expressly
provided in the Employee Plan or in any Award Agreement.


(e) Governing Law. The validity, construction, and effect of the Employee Plan
and any rules and regulations relating to the Employee Plan shall be determined
in accordance with the laws of the State of Delaware and applicable Federal law
without regard to conflict of law.


(f) Severability. If any provision of the Employee Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Employee
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the intent of the Employee Plan or the Award,
such provision shall be stricken as to such jurisdiction, Person, or Award, and
the remainder of the Employee Plan and any such Award shall remain in full force
and effect.


(g) No Trust or Fund Created. Neither the Employee Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.


(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Employee Plan or any Award, and the Committee shall determine
whether cash or other securities shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.


(i) Headings. Headings are given to the Sections and subsections of the Employee
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Employee Plan or any provision thereof, and, in the event of any conflict,
the text of the Employee Plan, rather than such headings, shall control.


 
13

--------------------------------------------------------------------------------

 
 
(j) Indemnification. Subject to requirements of Delaware State law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board or a delegate of the Committee so acting, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability, or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.


(k) Compliance with Section 409A. Except to the extent specifically provided
otherwise by the Committee, Awards under the Employee Plan are intended to
either be exempt from Section 409A or structured to comply with the requirements
of Section so as to avoid the imposition of any additional taxes or penalties
under Section 409A. If the Committee determines that an Award, Award Agreement,
payment, distribution, deferral election, transaction or any other action or
arrangement contemplated by the provisions of the Employee Plan would, if
undertaken, cause a Participant to become subject to any additional taxes or
other penalties under Section 409A, then unless the Committee specifically
provides otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Employee
Plan and/or Award Agreement will be deemed modified, or, if necessary, suspended
in order to comply with the requirements of Section 409A to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.  For any Award that is subject to Section 409A, all
rights to amend, terminate or modify the Employee Plan or such Award are subject
to the requirements and limitations of Section 409A.  Notwithstanding any
provision in the Employee Plan to the contrary, with respect to any Award that
is subject to Section 409A, distributions on account of a separation from
service may not be made to a “specified employee” (as defined by Section 409A)
before the date which is six (6) months after the date of separation from
service (or, if earlier, the date of death of the employee).  A Participant who
is subject to the restriction described in the previous sentence shall be paid
on the first day of the seventh month after the Participant’s separation from
service an amount equal to the benefit that the Participant would have received
during such six month period absent the restriction.


(l) Compliance with Code Section 162(m). At all times when Code Section 162(m)
is applicable, if and to the extent the Committee so determines, Awards granted
under this Plan to Employees who are or could reasonably become Key Employees as
determined by the Committee shall comply with the requirements of the
performance-based exception from the tax deductibility limitations of Code
Section 162(m). Generally, this requires that the amount paid under such an
Award be determined based on the attainment of written, objective performance
goals approved by the Committee for a performance period established by the
Committee (i) while the outcome for that performance period is substantially
uncertain and (ii) no more than 90 days after the commencement of the
performance period to which the performance goal relates or, if less, the number
of days which is equal to 25 percent of the relevant performance period.  The
Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, shall so certify and ascertain the amount of the applicable
Award. No amount will be paid for such performance period until such
certification is made by the Committee. The amount actually paid to a given
Participant may be less than (but not more than) the amount determined under the
applicable performance formula, at the discretion of the Committee.


 (m) No Representations or Covenants with Respect to Tax Qualification. Although
the Company may endeavor to (i) qualify an Award for favorable U.S. tax
provisions (e.g., incentive stock options under Section 422 of the Code) or (ii)
avoid adverse tax treatment (e.g., under Section 409A of the Code), the Company
makes no representation to that effect and expressly disavows any covenant to
maintain favorable or avoid unfavorable tax treatment. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Employee Plan.


(n) Compliance with Laws. The granting of Awards and the issuance of Shares
under the Employee Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges or automated quotation systems on which the Company is listed, quoted
or traded as may be required. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Employee Plan prior to:



 
(i) 
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and




 
(ii) 
completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable or at a time when any such
registration or qualification is not current, has been suspended or otherwise
has ceased to be effective.



 
14

--------------------------------------------------------------------------------

 
 
The inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

(o) Code Section 83(b) Elections.  Neither the Company, any Affiliate, nor the
Committee shall have any responsibility in connection with a Participant’s
election, or attempt to elect, under Code section 83(b) to include the value of
a Restricted Stock Award in the Participant’s gross income for the year of
payment.  Any Participant who makes a Code section 83(b) election with respect
to any such Award shall promptly notify the Committee of such election and
provide the Committee with a copy thereof.


(p) Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business, stock and/or assets of the Company.


Section 10.    Term of the Employee Plan


The Plan shall remain in full force and effect through the tenth (10th)
anniversary of the Effective Date, unless sooner terminated by the Board.  After
the Employee Plan is terminated, no future Awards may be granted, but Awards
previously granted shall remain outstanding in accordance with their applicable
terms and conditions and the Employee Plan’s terms and conditions.
 
 
15

--------------------------------------------------------------------------------